--------------------------------------------------------------------------------

 


Exhibit 10.5

OFFICER SALARY CONTINUATION AGREEMENT THAT
 SUPERSEDES AND REPLACES THE EXECUTIVE
 SUPPLEMENTAL RETIREMENT PLAN AGREEMENT
 EFFECTIVE JUNE 2, 1998




THIS AGREEMENT, made and entered into this 24th day of January, 2007, by and
between Bank of Upson, a bank organized and existing under the laws of the State
of Georgia (hereinafter referred to as the “Bank”), and Daniel W. Brinks, an
Officer of the Bank (hereinafter referred to as the “Officer”), a member of a
select group of management employees of the Bank.


WHEREAS, the Bank and the Officer are parties to an Executive Supplemental
Retirement Plan Agreement dated the 2nd day of June, 1998 that provides for the
payment of certain benefits. This Officer Salary Continuation Agreement that
supersedes and replaces the Executive Supplemental Retirement Plan Agreement
dated the 2nd day of June, 1998 shall bring the Executive Supplemental
Retirement Plan Agreement dated the 2nd day of June, 1998 into compliance with
Internal Revenue Code Section 409A. The benefits provided hereunder shall
supersede and replace the existing Executive Supplemental Retirement Plan
Agreement and the benefits provided thereby;


WHEREAS, the Officer has been and continues to be a valued Officer of the Bank;


WHEREAS, the purpose of this Agreement is to further the growth and development
of the Bank by providing the Officer with supplemental retirement income, and
thereby encourage the Officer’s productive efforts on behalf of the Bank and the
Bank’s shareholders, and to align the interests of the Officer and those
shareholders.


WHEREAS, it is the desire of the Bank and the Officer to enter into this
Agreement under which the Bank will agree to make certain payments to the
Officer at retirement or the Officer’s Beneficiary in the event of the Officer’s
death pursuant to this Agreement;


ACCORDINGLY, it is intended that the Agreement be “unfunded” for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and not be
construed to provide income to the participant or beneficiary under the Internal
Revenue Code of 1986, as amended (the “Code”), particularly Section 409A of the
Code and guidance or regulations issued thereunder, prior to actual receipt of
benefits; and


THEREFORE, it is agreed as follows:



I.
EFFECTIVE DATE



The Effective Date of this Agreement shall be March 28, 2006.

 

--------------------------------------------------------------------------------

 




II.
FRINGE BENEFITS



The salary continuation benefits provided by this Agreement are granted by the
Bank as a fringe benefit to the Officer and are not part of any salary reduction
plan or an arrangement deferring a bonus or a salary increase. The Officer has
no option to take any current payment or bonus in lieu of these salary
continuation benefits except as set forth hereinafter.



III.
DEFINITIONS




 
A.
Retirement Date:



If the Officer remains in the continuous employ of the Bank, the Officer shall
retire from active employment with the Bank on the later of the Officer’s
sixty-fifth (65th) birthday or Separation from Service.



 
B.
Normal Retirement Age:



“Normal Retirement Age” shall mean the date on which the Officer attains age
sixty-five (65).



C.
Plan Year:



Any reference to “Plan Year” shall mean a calendar year from January 1st to
December 31st. In the year of implementation, the term “Plan Year” shall mean
the period from the effective date to December 31st of the year of the effective
date.



D.
Termination of Employment:



“Termination of Employment” shall mean voluntary resignation of employment by
the Officer or the Bank’s discharge of the Officer without cause, prior to the
Normal Retirement Age.



E.
Separation from Service:



“Separation from Service” shall mean that the Officer has experienced a
Termination of Employment from the Bank. Where the Officer continues to perform
services for the Bank following a Termination of Employment, however, and the
facts and circumstances indicate that such services are intended by the Bank and
the Officer to be more than “insignificant” services, a Separation from Service
will not be deemed to have occurred and any amounts deferred under this
Agreement may not be paid or made available to the Officer. The determination of
whether such services are considered “insignificant” will be based upon all
facts and circumstances relating to the termination and upon any applicable
rules and regulations issued under Section 409A of the Code. Military leave,
sick leave, or other bona fide leaves of absence are not generally considered
terminations of employment.

 
- 2 -

--------------------------------------------------------------------------------

 






F.
Discharge for Cause:



The term “for cause” shall mean any of the following that result in an adverse
effect on the Bank: (i) the commission of a felony or gross misdemeanor
involving fraud or dishonesty; (ii) the willful violation of any law, rule, or
regulation (other than a traffic violation or similar offense); (iii) an
intentional failure to perform stated duties; or (iv) a breach of fiduciary duty
involving personal profit. If a dispute arises as to discharge “for cause,” such
dispute shall be resolved by arbitration as set forth in this Agreement. In the
alternative, if the Officer is permitted to resign due to inappropriate conduct
as defined above, the Board of Directors may vote to deny all benefits. A
majority decision by the Board of Directors is required for forfeiture of the
Officer’s benefits.



G.
Change of Control:



“Change of Control” shall mean a change in ownership or control of the Bank as
defined in Treasury Regulation Section 1.409A-3(g)(5) or any subsequently
applicable Treasury Regulation.



 
H.
Restriction on Timing of Distribution:



Notwithstanding any provision of this Agreement to the contrary, distributions
to the Officer may not commence earlier than six (6) months after the date of a
Separation from Service, as that term is used under Section 409A if, pursuant to
Internal Revenue Code Section 409A, the Officer is considered a “specified
employee” under Internal Revenue Code Section 416(i), of the Bank if any stock
of the Bank is publicly traded on an established securities market or otherwise.
In the event a distribution is delayed pursuant to this paragraph, the
originally scheduled payment shall be delayed for six (6) months, and shall
commence instead on the first day of the seventh month following Separation from
Service. If payments are scheduled to be made in installments, the first six (6)
months of installment payments shall be delayed, aggregated, and paid instead on
the first day of the seventh month, after which all installment payments shall
be made on their regular schedule. If payment is scheduled to be made in a lump
sum, the lump payment shall be delayed for six (6) months and instead be made on
the first day of the seventh month.



 
- 3 -

--------------------------------------------------------------------------------

 


 
I.
Beneficiary:



The Officer shall have the right to name a Beneficiary of the death benefit as
described in Paragraph IV herein. The Officer shall have the right to name such
Beneficiary at any time prior to the Officer’s death and submit it to the Plan
Administrator (or Plan Administrator’s representative) on the form provided.
Once received and acknowledged by the Plan Administrator, the form shall be
effective. The Officer may change a Beneficiary designation at any time by
submitting a new form to the Plan Administrator. Any such change shall follow
the same rules as for the original Beneficiary designation and shall
automatically supersede the existing Beneficiary form on file with the Plan
Administrator.


If the Officer dies without a valid Beneficiary designation on file with the
Plan Administrator, death benefits shall be paid to the Officer’s estate.


If the Plan Administrator determines in its discretion that a benefit is to be
paid to a minor, to a person declared incompetent, or to a person incapable of
handling the disposition of that person’s property, the Plan Administrator may
direct distribution of such benefit to the guardian, legal representative or
person having the care or custody of such minor, incompetent person or incapable
person. The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any distribution of a benefit shall be a distribution for the account of the
Officer and the Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Agreement for such distribution amount.



IV.
RETIREMENT BENEFIT



Upon attainment of the Retirement Date, the Bank shall pay the Officer an annual
benefit equal to One Hundred Thousand and 00/100th Dollars ($100,000.00). Said
benefit shall be paid in equal monthly installments (1/12th of the annual
benefit) until the death of the Officer. Said payment shall be made the first
day of the month following the date of such Separation from Service.



V.
DEATH BENEFIT




A.
Pre-Retirement Death Benefit:



In the event the Officer should die while actively employed by the Bank at any
time after the date of this Agreement but prior to the Officer attaining the
Retirement Date, the Bank will pay the accrued balance on the date of death, of
the Officer’s accrued liability retirement account in one (1) lump sum, the
first day of the second month following the Officer’s death, to the Beneficiary.

 
- 4 -

--------------------------------------------------------------------------------

 








B.
Post-Retirement Death Benefit:



Upon the death of the Officer, if there is a balance in the accrued liability
retirement account, such balance shall be paid in one (1) lump sum to the
Beneficiary. Said payment due hereunder shall be made the first day of the
second month following the Officer’s death.



VI.
ACCRUED LIABILITY RETIREMENT ACCOUNT



The Bank shall account for this benefit using the regulatory accounting
principles of the Bank’s primary federal regulator. The Bank shall establish an
accrued liability retirement account for the Officer into which appropriate
reserves shall be accrued.



VII.
VESTING



The Officer shall be vested in the accrued liability retirement account in
accordance with the following schedule to a maximum of one hundred percent
(100%).


Age of Officer
Vested (to a maximum of 100%)
Age 59 and under
0%
60
50%
61
60%
62
70%
63
80%
64
90%
65
100%




VIII.
TERMINATION OF EMPLOYMENT



In the event that the employment of the Officer shall terminate prior to Normal
Retirement Age, by the Officer’s voluntary action, or by the Officer’s discharge
by the Bank without cause, then this Agreement shall terminate upon the date of
such termination of employment and the Bank shall pay to the Officer an amount
of money equal to balance of the Officer’s accrued liability retirement account
on the date of said termination, multiplied by the Officer’s cumulative vested
percentage. This compensation shall be paid in one (1) lump sum the first day of
the second month following Separation from Service.


In the event the Officer’s death should occur after such termination but prior
to the payment provided for in this paragraph, the balance shall be paid, in one
(1) lump sum to the Beneficiary. Said payment due hereunder shall be made the
first day of the second month following the decease of the Officer.

 
- 5 -

--------------------------------------------------------------------------------

 



In the event the Officer shall be discharged for cause at any time, this
Agreement shall terminate and all benefits provided herein shall be forfeited.



IX.
CHANGE OF CONTROL



If the Officer subsequently suffers a Termination of Employment (voluntarily or
involuntarily), except for cause, anytime subsequent to a Change of Control,
then the Officer shall receive the benefits stated in Paragraph IV herein upon
attaining Normal Retirement Age, as if the Officer had been continuously
employed by the Bank until the Officer’s Normal Retirement Age.



X.
RESTRICTIONS ON FUNDING



The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement. The Officer, their
beneficiary(ies), or any successor in interest shall be and remain simply a
general creditor of the Bank in the same manner as any other creditor having a
general claim for matured and unpaid compensation.


The Bank reserves the absolute right, at its sole discretion, to either fund the
obligations undertaken by this Agreement or to refrain from funding the same and
to determine the extent, nature and method of such funding. Should the Bank
elect to fund this Agreement, in whole or in part, through the purchase of life
insurance, mutual funds, disability policies or annuities, the Bank reserves the
absolute right, in its sole discretion, to terminate such funding at any time,
in whole or in part. At no time shall any Officer be deemed to have any lien,
right, title or interest in any specific funding investment or assets of the
Bank.


If the Bank elects to invest in a life insurance, disability or annuity policy
on the life of the Officer, then the Officer shall assist the Bank by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.



XI.
MISCELLANEOUS




 
A.
Alienability and Assignment Prohibition:



Neither the Officer, nor the Officer’s surviving spouse, nor any other
Beneficiary under this Agreement shall have any power or right to transfer,
assign, anticipate, hypothecate, mortgage, commute, modify or otherwise encumber
in advance any of the benefits payable hereunder nor shall any of said benefits
be subject to seizure for the payment of any debts, judgments, alimony or
separate maintenance owed by the Officer or the Officer’s Beneficiary, nor be
transferable by operation of law in the event of bankruptcy, insolvency or
otherwise. In the event the Officer or any Beneficiary attempts assignment,
commutation, hypothecation, transfer or disposal of the benefits hereunder, the
Bank’s liabilities shall forthwith cease and terminate.

 
- 6 -

--------------------------------------------------------------------------------

 




 
B.
Binding Obligation of the Bank and any Successor in Interest:



The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person expressly agree, in writing, to assume and discharge the duties
and obligations of the Bank under this Agreement. This Agreement shall be
binding upon the parties hereto, their successors, beneficiaries, heirs and
personal representatives.



 
C.
Amendment or Revocation:



Subject to Paragraph XIII, it is agreed by and between the parties hereto that,
during the lifetime of the Officer, this Agreement may be amended or revoked at
any time or times, in whole or in part, by the mutual written consent of the
Officer and the Bank. Any such amendment shall not be effective to decrease or
restrict any Officer’s accrued benefit under this Agreement, determined as of
the date of amendment, unless agreed to in writing by the Officer, and provided
further, no amendment shall be made, or if made, shall be effective, if such
amendment would cause the Agreement to violate Internal Revenue Code Section
409A. In the event this Agreement is terminated, such termination shall not
cause a distribution of benefits, except under limited circumstances as
permitted under Section 409A (i.e., 30 days before or 12 months after a Change
of Control event, upon termination of all arrangements of the same type, or upon
corporate dissolution or bankruptcy).



 
D.
Gender:



Whenever in this Agreement words are used in the masculine or neutral gender,
they shall be read and construed as in the masculine, feminine or neutral
gender, whenever they should so apply.



 
E.
Headings:



Headings and subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.



 
F.
Applicable Law:



The laws of the State of Georgia shall govern the validity and interpretation of
this Agreement.

 
- 7 -

--------------------------------------------------------------------------------

 






 
G.
Partial Invalidity:



If any term, provision, covenant, or condition of this Agreement is determined
by an arbitrator or a court, as the case may be, to be invalid, void, or
unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Agreement shall
remain in full force and effect notwithstanding such partial invalidity.



 
H.
Not a Contract of Employment:



This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provision hereof restrict the right of
the Bank to discharge the Officer, or restrict the right of the Officer to
terminate employment.



 
I.
Tax Withholding:



The Bank shall withhold any taxes that are required to be withheld, under
Section 409A of the Code and regulations thereunder, from the benefits provided
under this Agreement. The Officer acknowledges that the Bank’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authority(ies).



 
J.
Opportunity to Consult with Independent Advisors:



The Officer acknowledges that he has been afforded the opportunity to consult
with independent advisors of his choosing including, without limitation,
accountants or tax advisors and counsel regarding both the benefits granted to
him under the terms of this Agreement and the: (i) terms and conditions which
may affect the Officer’s right to these benefits; and (ii) personal tax effects
of such benefits including, without limitation, the effects of any federal or
state taxes, Section 280G of the Code, Section 409A of the Code and guidance or
regulations thereunder, and any other taxes, costs, expenses or liabilities
whatsoever related to such benefits, which in any of the foregoing instances the
Officer acknowledges and agrees shall be the sole responsibility of the Officer
notwithstanding any other term or provision of this Agreement. The Officer
further acknowledges and agrees that the Bank shall have no liability whatsoever
related to any such personal tax effects or other personal costs, expenses, or
liabilities applicable to the Officer and further specifically waives any right
for himself or herself, and his or her heirs, beneficiaries, legal
representative, agents, successor and assign to claim or assert liability on the
part of the Bank related to the matters described above in this paragraph. The
Officer further acknowledges that he has read, understands and consents to all
of the terms and conditions of this Agreement, and that he enters into this
Agreement with a full understanding of its terms and conditions.

 
- 8 -

--------------------------------------------------------------------------------

 




 
K.
Permissible Acceleration Provision:



Under Section 409A(a)(3), a payment of deferred compensation may not be
accelerated except as provided in regulations by the Internal Revenue Code.
Certain permissible payment accelerations include payments necessary to comply
with a domestic relations order, payments necessary to comply with certain
conflict of interest rules, payments intended to pay employment taxes, and
certain de minimis payments related to the participant’s termination of the
Officer’s interest in the plan.



XII.
ADMINISTRATIVE AND CLAIMS PROVISION




 
A.
Plan Administrator:



The “Plan Administrator” of this Agreement shall be Bank of Upson. As Plan
Administrator, the Bank shall be responsible for the management, control and
administration of the Agreement. The Plan Administrator may delegate to others
certain aspects of the management and operation responsibilities of the
Agreement including the employment of advisors and the delegation of ministerial
duties to qualified individuals.



B.
Claims Procedure:



a.    Filing a Claim for Benefits:


Any insured, Beneficiary, or other individual, (“Claimant”) entitled to benefits
under this Agreement will file a claim request with the Plan Administrator. The
Plan Administrator will, upon written request of a Claimant, make available
copies of all forms and instructions necessary to file a claim for benefits or
advise the Claimant where such forms and instructions may be obtained. If the
claim relates to disability benefits, then the Plan Administrator shall
designate a sub-committee to conduct the initial review of the claim (and
applicable references below to the Plan Administrator shall mean such
sub-committee).


b.    Denial of Claim:



   
A claim for benefits under this Agreement will be denied if the Bank determines
that the Claimant is not entitled to receive benefits under the Agreement.
Notice of a denial shall be furnished the Claimant within a reasonable period of
time after receipt of the


 
- 9 -

--------------------------------------------------------------------------------

 

claim for benefits by the Plan Administrator. This time period shall not exceed
more than ninety (90) days after the receipt of the properly submitted claim. In
the event that the claim for benefits pertains to disability, the Plan
Administrator shall provide written notice within forty-five (45) days. However,
if the Plan Administrator determines, in its discretion, that an extension of
time for processing the claim is required, such extension shall not exceed an
additional ninety (90) days. In the case of a claim for disability benefits, the
forty-five (45) day review period may be extended for up to thirty (30) days if
necessary due to circumstances beyond the Plan Administrator’s control, and for
an additional thirty (30) days, if necessary. Any extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan Administrator expects to render the determination on review.


c.    Content of Notice:



   
The Plan Administrator shall provide written notice to every Claimant who is
denied a claim for benefits which notice shall set forth the following:

 

(i.)
The specific reason or reasons for the denial;




 
(ii.)
Specific reference to pertinent Agreement provisions on which the denial is
based;




 
(iii.)
A description of any additional material or information necessary for the
Claimant to perfect the claim, and any explanation of why such material or
information is necessary; and




 
(iv.)
Any other information required by applicable regulations, including with respect
to disability benefits.



d.    Review Procedure:



   
The purpose of the Review Procedure is to provide a method by which a Claimant
may have a reasonable opportunity to appeal a denial of a claim to the Plan
Administrator for a full and fair review. The Claimant, or his duly authorized
representative, may:

 

 
(i.)
Request a review upon written application to the Plan Administrator. Application
for review must be made within sixty (60) days of receipt of written notice of
denial of claim. If the denial of claim pertains to disability, application for
review must be made within one hundred eighty (180) days of receipt of written
notice of the denial of claim;


 
- 10 -

--------------------------------------------------------------------------------

 




 
(ii.)
Review and copy (free of charge) pertinent Agreement documents, records and
other information relevant to the Claimant’s claim for benefits;




 
(iii.)
Submit issues and concerns in writing, as well as documents, records, and other
information relating to the claim.



e.    Decision on Review:


A decision on review of a denied claim shall be made in the  following manner:



 
(i.)
The Plan Administrator may, in its sole discretion, hold a hearing on the denied
claim. If the Claimant’s initial claim is for disability benefits, any review of
a denied claim shall be made by members of the Plan Administrator other than the
original decision maker(s) and such person(s) shall not be a subordinate of the
original decision maker(s). The decision on review shall be made promptly, but
generally not later than sixty (60) days after receipt of the application for
review. In the event that the denied claim pertains to disability, such decision
shall not be made later than forty-five (45) days after receipt of the
application for review. If the Plan Administrator determines that an extension
of time for processing is required, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial sixty (60) day
period. In no event shall the extension exceed a period of sixty (60) days from
the end of the initial period. In the event the denied claim pertains to
disability, written notice of such extension shall be furnished to the Claimant
prior to the termination of the initial forty-five (45) day period. In no event
shall the extension exceed a period of thirty (30) days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan Administrator
expects to render the determination on review.




 
(ii.)
The decision on review shall be in writing and shall include specific reasons
for the decision written in an understandable manner with specific references to
the pertinent Agreement provisions upon which the decision is based.


 
- 11 -

--------------------------------------------------------------------------------

 




 
(iii.)
The review will take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination. Additional considerations shall be required in the case of a
claim for disability benefits. For example, the claim will be reviewed without
deference to the initial adverse benefits determination and, if the initial
adverse benefit determination was based in whole or in part on a medical
judgment, the Plan Administrator will consult with a health care professional
with appropriate training and experience in the field of medicine involving the
medical judgment. The health care professional who is consulted on appeal will
not be the same individual who was consulted during the initial determination or
the subordinate of such individual. If the Plan Administrator obtained the
advice of medical or vocational experts in making the initial adverse benefits
determination (regardless of whether the advice was relied upon), the Plan
Administrator will identify such experts.

 

 
(iv.)
The decision on review will include a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records or other information relevant to the Claimant’s claim for
benefits.




   
f.
Exhaustion of Remedies:




     
A Claimant must follow the claims review procedures under this Agreement and
exhaust his or her administrative remedies before taking any further action with
respect to a claim for benefits.




C.
Arbitration:



If claimants continue to dispute the benefit denial based upon completed
performance of this Agreement or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an Arbitrator for
final arbitration. The Arbitrator shall be selected by mutual agreement of the
Bank and the claimants. The Arbitrator shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such Arbitrator with respect to any controversy properly
submitted to it for determination.

 
- 12 -

--------------------------------------------------------------------------------

 



Where a dispute arises as to the Bank’s discharge of the Officer “for cause,”
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.


XIII.
TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE LAW, RULES
OR REGULATIONS



The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form. If any said assumptions should change and said change has a
detrimental effect on this Agreement, then the Bank reserves the right to
terminate or modify this Agreement accordingly. Any such termination or
modification shall not be effective to decrease or restrict any Executive’s
Accrued Liability Retirement Account under this Agreement, determined as of the
date of amendment, unless agreed to in writing by the Executive, and provided
further, no amendment shall be made, or if made, shall be effective, if such
termination or modification would cause the Agreement to violate Internal
Revenue Code Section 409A. In the event this Agreement is terminated, such
termination shall not cause a distribution of benefits, except under limited
circumstances as permitted under Section 409A (i.e., 30 days before or 12 months
after a Change in Control event, upon termination of all arrangements of the
same type, or upon corporate dissolution or bankruptcy). Upon a Change of
Control, this paragraph shall become null and void effective immediately upon
said Change of Control.




IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.



 
BANK OF UPSON
 
Thomaston, Georgia
            __________________________
By:_________________________________
Witness
(Bank Officer other than Insured)                        Title
            __________________________ ____________________________________
Witness
Daniel W. Brinks


 
- 13 -

--------------------------------------------------------------------------------

 

BENEFICIARY DESIGNATION FORM FOR THE OFFICER
 SALARY CONTINUATION AGREEMENT THAT SUPERSEDES
 AND REPLACES THE EXECUTIVE SUPPLEMENTAL
RETIREMENT PLAN AGREEMENT EFFECTIVE JUNE 2, 1998


I.
PRIMARY DESIGNATIONS 
           
A.
Person(s) as a Primary Designation:
(Please indicate the percentage for each beneficiary.)
 
 
1.
 
Name:
 
Relationship:
 
SS#:
 
%
   
 
Address:
     
(Street)
(City)
(State)
(Zip)
       
 
2.
 
Name:
 
Relationship:
 
SS#:
 
%
   
 
Address:
     
(Street)
(City)
(State)
(Zip)
       
 
3.
 
Name:
 
Relationship:
 
SS#:
 
%
   
 
Address:
     
(Street)
(City)
(State)
(Zip)
       
 
4.
 
Name:
 
Relationship:
 
SS#:
 
%
   
 
Address:
     
(Street)
(City)
(State)
(Zip)
   
II.
ESTATE AND/OR TRUST AS PRIMARY DESIGNATIONS
           
A.
Estate as a Primary Designation:
An Estate can still be listed even if there is no will.
   
 
My Primary Beneficiary is The Estate of
 
 
as set forth in the Last Will and
     
(Insert full name)
     
Testament dated the
 
day of
   
, 200
and any codicils thereto.
       
B.
Trust as a Primary Designation:
   
 
Name of the Trust:
   
 
Execution Date of the Trust:
 
Name of the Trustee:
   
 
Beneficiary of the Trust:
(please indicate the percentage for each beneficiary):
   
 
Name(s):
   
 
Name(s):
   
 
Is this an Irrevocable Life Insurance Trust?□ Yes □ No
   
(If yes and this designation is for a Joint Beneficiary Designation Agreement,
an Assignment of Rights form must be completed.)


 
- 14 -

--------------------------------------------------------------------------------

 



III.
SECONDARY (CONTINGENT) DESIGNATIONS 
           
A.
Person(s) as a Secondary (Contingent) Designation:
(Please indicate the percentage for each beneficiary in the event of the
Primary’s Death.)
 
 
1.
 
Name:
 
Relationship:
 
SS#:
 
%
   
 
Address:
     
(Street)
(City)
(State)
(Zip)
       
 
2.
 
Name:
 
Relationship:
 
SS#:
 
%
   
 
Address:
     
(Street)
(City)
(State)
(Zip)
       
 
3.
 
Name:
 
Relationship:
 
SS#:
 
%
   
 
Address:
     
(Street)
(City)
(State)
(Zip)
       
 
4.
 
Name:
 
Relationship:
 
SS#:
 
%
   
 
Address:
     
(Street)
(City)
(State)
(Zip)
     
IV.
ESTATE AND/OR TRUST AS SECONDARY (CONTINGENT) DESIGNATIONS
           
A.
Estate as a Secondary (Contingent) Designation:
   
 
My Primary Beneficiary is The Estate of
 
 
as set forth in the last will and
   
Testament dated the
 
day of
   
, 200
and any codicils thereto.
       
B.
Trust as a Secondary (Contingent) Designation:
   
 
Name of the Trust:
   
 
Execution Date of the Trust:
 
Name of the Trustee:
   
 
Beneficiary of the Trust:
(please indicate the percentage for each beneficiary):
   
 
Name(s):
   
 
Name(s):
   
 
Is this an Irrevocable Life Insurance Trust?□ Yes □ No
   
(If yes and this designation is for a Joint Beneficiary Designation Agreement,
an Assignment of Rights form must be completed.)

 

V.
SIGN AND DATE



This Beneficiary Designation Form is valid until the participant notifies the
bank in writing.





    _________________________ __________________________
Daniel W. Brinks
Date


 
- 15 -